--------------------------------------------------------------------------------

Exhibit 10.3
 
November 1, 2007






Mr. Scott Hughes
2670 Towne Village Dr.
Duluth, GA 30097


Re:  Offer of Continuing Employment with uVuMobile


Dear Scott:


We are pleased to extend our offer of continuing employment in the position of
Chief Technology Officer with uVuMobile, Inc. (“uVu”).  This is a position of
considerable responsibility, integral to our continued business development and
success and we are delighted that you will continue employment with the company.


This letter is designed to set forth the terms and conditions of our continuing
employment relationship, and to supersede and replace any prior employment
contracts, offer letters or other agreements that may currently be in effect
between you and uVu and that govern the terms and conditions of your employment
with uVu.  The specific terms of this offer for continuing employment are as
follows:


First, you will be compensated at an annual gross rate of $180,000.00 (your
“Base Salary”), which will be earned and paid in accordance with uVu’s ordinary
payroll practices and which will be subject to all required federal, state and
local tax withholding requirements.  You will also be eligible to be considered
for periodic bonus payments as determined by uVu based on its evaluation of
individual and company performance.  It is the company’s desire, over time, to
make these bonus payments a substantial part of your compensation.


In addition to your salary and bonus opportunities, you also will be eligible to
participate in uVu’s employee benefit plans and programs, subject to the terms
and conditions governing those plans and programs as are established by uVu in
its discretion from time-to-time.  uVu’s employee benefit  plans and programs
may be amended, enlarged, or diminished by uVu from time to time, as it
determines is appropriate in its sole discretion.


Because you are in a position of considerable responsibility, integral to our
continued business development and success, you agree that you will devote your
full business time, best efforts and business judgment, skill and knowledge to
the advancement of uVu’s interests and to the discharge of your duties and
responsibilities.  You will not engage in any other business activity, except as
may be approved by uVu (except for religious, charitable or other community or
non-profit activities that do not impair your ability to fulfill your duties and
responsibilities to uVu).
 
 
 

--------------------------------------------------------------------------------

 


In addition, you understand and agree that your employment creates a
relationship of confidence and trust with uVu with respect to all Confidential
Information1 and agree that at all times during your employment with uVu and for
a period of two (2) years after the end of that employment for whatever reason,
you will keep in confidence and trust all such Confidential Information, and
will not use or disclose any such Confidential Information without the written
consent of uVu, except as may be necessary in the ordinary course of performing
my duties to uVu.


This letter shall not constitute an employment contract for any definite time
with uVu.  You and uVu will remain in an “at will” employment relationship,
meaning that you and/or uVu are free to terminate your employment at any time
and for any reason.  However, in the event that uVu terminates your employment
at any time during the first year following the date of this letter, other than
for Cause, you will be eligible for a lump-sum, gross severance payment equal to
33% of your annual base salary (subject to legally-required withholding of any
federal, state and local taxes).  For purposes of this letter, Cause shall be
defined as: (a) an act of fraud, misappropriation or embezzlement; (b) your
conviction for commission of a felony or a crime involving moral turpitude
(including pleading guilty or nolo contendre to a felony or a lesser charge
which results from plea bargaining), whether or not such felony, crime or lesser
offense was committed in connection with the business of uVu; (c) your failure
and/or refusal to follow work-related directions of your direct supervisor
and/or the Board of Directors of uVu; or (d) a significant violation of a
written or other well-established policy or procedure of uVu.


It is a pleasure extending this offer to you.  We sincerely feel that uVu can
provide you with the opportunity to achieve rewarding results for both you and
the company, and we look forward to your contributions.  If you have any
questions about this offer, our company or your role at uVu, please do not
hesitate to contact me.  If you have no further questions, please return a
signed copy of this letter for your personnel file.




Sincerely,


/s/ William J. Loughman
   
Interim Chief Executive Officer
   
President and Chief Financial Officer
           
  /s/ Scott Hughes
   
Accepted
         
  November 4, 2007
   
Date
 




--------------------------------------------------------------------------------

1 Confidential Information” means all information regarding uVu, its activities,
business or clients that is the subject of reasonable efforts by uVu to maintain
its confidentiality and that is not generally disclosed by practice or authority
to persons not employed by uVu.  “Confidential Information” shall include, but
is not limited to, uVu’s customer and client lists, confidential information
provided by clients and prospective clients  (i.e. confidential information
provided by client to assist uVu in developing products or services for the
client), information and data regarding compensation received by uVu from
clients, uVu’s business strategies and plans (including any merger or
acquisition plans), uVu’s operational methods, uVu’s compensation information on
employees, uVu’s compensation arrangements with clients, uVu’s market studies
and marketing plans and any of uVu’s product development techniques or plans.
 
 

--------------------------------------------------------------------------------